COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-288-CV
 
IN RE HAROLD DREW CLASON                                                  RELATOR 
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION

------------
        The court has considered relator's petition for writ of mandamus and is 
of the opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
        
         
                                                                  PER CURIAM

 
PANEL A:   CAYCE, C.J.; DAY, and GARDNER, JJ. 
 
DELIVERED October 28, 2003